DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2018 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 23, 2018.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, and 10-12 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Kilroy (US 2007/0133134 A1).

With regard to claim 1, Kilroy teaches a method performed by a power monitor ([0003] lines 7-8) comprising:
establishing a three-dimensional (3D) trigger to trigger an action ([0003] lines 7-8, “trip of solid- state switch 20”; Set Arc Fault Trip Flag – Fig. 7 - Fig. 8) related to control of electrical power responsive to a reference variable (electrical current) indicative of a signal (30 – Fig. 3) (current signal), wherein the 3D trigger includes trigger conditions directed to a reference threshold (32, 34 – Fig. 3 - Fig. 5), a trigger period (A, A’ – Fig. 3 - Fig. 5) (time period A, time period A’), and a trigger number ([0023] lines 1-5; [0031] lines 16-18; [0037] lines 1-9; “predetermined number of AC arc events”);
periodically measuring the signal (18 – Fig. 1) ([0019] lines 4-5; [0020] lines 1-6) to produce signal values (current values measured by sensor 18 – Fig. 1), and producing reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) for the reference variable (electrical current) based on the signal values (current values measured by sensor 18 – Fig. 1);
testing whether the reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) meet the trigger conditions ([0031] lines 1-18); and
determining whether to trigger the action (Set Arc Fault Trip Flag – Fig. 7 - Fig. 8) in response to whether the testing indicates that the reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) meet the trigger conditions (when surpasses the reference threshold 32, 34 – Fig. 3, Fig. 5).
With regard to claim 2, Kilroy teaches all the limitations of claim 1, and further teaches the testing includes, upon detecting that one of the reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) surpasses the reference threshold (32, 34 – Fig. 3 - Fig. 5), determining whether each reference value (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H, and 40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 3, Fig. 5) among a total number of the reference values produced during the trigger period (A, A’ - Fig. 3, Fig. 5), following the detecting, surpasses the reference threshold (32, 34 – Fig. 3 - Fig. 5); and
the determining whether to trigger the action includes, when the trigger period expires, determining whether the number of the reference values determined to surpass the reference threshold (32, 34 – Fig. 3 - Fig. 5) exceeds the trigger number ([0031] lines 1-18).
With regard to claim 4, Kilroy teaches all the limitations of claim 2, and further teaches the detecting that one of the reference values (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H – Fig. 5) surpasses the reference threshold (32 – Fig. 5) includes detecting that one of the reference values exceeds the reference threshold (see Fig. 5); and
the determining whether each reference value (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H – Fig. 5) surpasses the reference threshold (32 – Fig. 5) includes determining whether each reference value exceeds the reference threshold (32 – Fig. 5) (see Fig. 5).
With regard to claim 5, Kilroy teaches all the limitations of claim 2, and further teaches the detecting that one of the reference values (40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 5) surpasses the reference threshold (34 – Fig. 5) includes detecting that one of the reference values (40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 5) is below the reference threshold (34 – Fig. 5); and
the determining whether each reference value (40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 5) surpasses the reference threshold (34 – Fig. 5) includes determining whether each reference value is below the reference threshold (34 – Fig. 5) (see Fig. 5).
With regard to claim 7, Kilroy teaches all the limitations of claim 1, and further teaches the producing includes assigning the signal values to reference values (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H, and 40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 3, Fig. 5).
With regard to claim 8, Kilroy teaches all the limitations of claim 1, and further teaches the producing includes deriving each reference value (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H, and 40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 3, Fig. 5) based on multiple ones of the signal values (current values measured by sensor 18 – Fig. 1).
With regard to claim 10, Kilroy teaches all the limitations of claim 1, and further teaches the periodically measuring includes periodically measuring a current ([0019] lines 4-7, “electrical current”) to produce current values (current values measured by sensor 18 – Fig. 1), and the producing includes producing the reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) based on the current values (current values measured by sensor 18 – Fig. 1).
With regard to claim 11, Kilroy teaches all the limitations of claim 1, and further teaches the trigger period (A, A’ – Fig. 3 - Fig. 5) is represented as a time period (see Fig. 3 - Fig. 5).
With regard to claim 12, Kilroy teaches all the limitations of claim 1, and further teaches the trigger period (A, A’ – Fig. 3 - Fig. 5) is represented as a number of signal measurements (see 30 – Fig. 3, Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy (US 2007/0133134 A1) in view of Billingsley (EP 2808968 A1).

With regard to claim 6, Kilroy teaches all the limitations of claim 1, but do not expressly teach the establishing includes: generating for display a user interface including user selectable options or entry fields configured to receive information defining the reference threshold, the trigger period, and the trigger number; and upon receiving the information via the user selectable options or the entry fields, storing the information in a memory.
Billingsley teaches generating for display (14 – Fig. 1) a user interface (170 – Fig. 1) including user selectable options or entry fields configured to receive information ([0019] lines 1-28), storing the information in a memory (180 – Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method performed by the power monitor of Kilroy, to generating for display a user interface including user selectable options or entry fields configured to receive information defining the reference threshold, the trigger period, and the trigger number; and upon receiving the information via the user selectable options or the entry fields, storing the information in a memory since doing so is within the ordinary capability of those skilled in the art and in order to improve the user/personnel interaction with the  power monitor.
With regard to claim 9, Kilroy teaches all the limitations of claim 1, but do not expressly teach the periodically measuring includes periodically measuring a voltage to produce voltage values, and the producing includes producing the reference values based on the voltage values.”
Billingsley teaches the periodically measuring (122 – Fig. 1) includes periodically measuring a voltage to produce voltage values, and the producing includes producing the reference values based on the voltage values ([0015] lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the method performed by the power monitor of Kilroy, to periodically measuring a voltage to produce voltage values, and the producing includes producing the reference values based on the voltage values, as taught by Billingsley, since doing so is within the ordinary capability of those skilled in the art  and in order to improve the power monitor by detecting changes in the current as taught previously and detecting changes in the voltage.

Claim(s) 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy (US 2007/0133134 A1) in view of Gujral (US 2016/0135241 A1).

With regard to claim 13, Kilroy teaches a power monitor comprising:
control circuitry (12 – Fig. 1), including a software module (22 – Fig. 1), the control circuitry (12 – Fig. 1) configured to:
establish a three-dimensional (3D) trigger to trigger an action ([0003] lines 7-8, “trip of solid- state switch 20”; Set Arc Fault Trip Flag – Fig. 7 - Fig. 8) related to control of electrical power responsive to a reference variable (electrical current) indicative of a signal (30 – Fig. 3) (current signal), wherein the 3D trigger includes trigger conditions directed to a reference threshold (32, 34 – Fig. 3, Fig. 5), a trigger period (A, A’ – Fig. 3 - Fig. 5) (time period A, time period A’), and a trigger number ([0023] lines 1-5; [0031] lines 16-18; [0037] lines 1-9; “predetermined number of AC arc events”) as conditions;
periodically measure the signal (18 – Fig. 1) ([0019] lines 4-5; [0020] lines 1-6) to produce signal values (current values measured by sensor 18 – Fig. 1), and producing reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) for the reference variable (electrical current) based on the signal values (current values measured by sensor 18 – Fig. 1);
test whether the reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) meet the trigger conditions ([0031] lines 1-18); and
determine whether to trigger the action (Set Arc Fault Trip Flag – Fig. 7 - Fig. 8) in response to whether the testing indicate that the signal values (current values measured by sensor 18 – Fig. 1) meet the conditions of the 3D trigger.
Kilroy does not expressly teach a memory; and the control circuitry includes a processor, coupled to the memory.
Gujral teaches the methods, sequences and/or algorithms may be embodied directly in a software module executed by a processor, and the software module may reside in RAM, flash memory, ROM, EPROM, EEPROM, or any other form of storage medium known in the art ([0132] lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the power monitor of Kilroy, to have a memory; and a processor coupled to the memory, since doing so is within the ordinary capability of those skilled in the art. 
With regard to claim 14, Kilroy and Gujral teaches all the limitations of claim 13, and Kilroy further teaches the control circuitry is configured to:
test by, upon detecting that one of the reference values (38A-38H, 40A-40H – Fig. 3, Fig. 5) surpasses the reference threshold (32, 34 – Fig. 3 - Fig. 5), determining whether each reference value (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H, and 40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 3, Fig. 5) among a total number of the reference values produced during the trigger period (A, A’ - Fig. 3, Fig. 5), following the detecting, surpasses the reference threshold (32, 34 – Fig. 3 - Fig. 5); and
determine whether to trigger the action by, when the trigger period expires, determining whether the number of the reference values determined to surpass the reference threshold (32, 34 – Fig. 3 - Fig. 5) exceeds the trigger number ([0031] lines 1-18).
With regard to claim 15, Kilroy and Gujral teaches all the limitations of claim 14, and Kilroy further teaches the control circuitry is configured to:
detect that one of the reference values (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H – Fig. 5) surpasses the reference threshold (32 – Fig. 5) by detecting that one of the reference values exceeds the reference threshold (see Fig. 5); and
determine whether each reference value (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H – Fig. 5) surpasses the reference threshold (32 – Fig. 5) by determining whether each reference value exceeds the reference threshold (32 – Fig. 5) (see Fig. 5).
With regard to claim 16, Kilroy and Gujral teaches all the limitations of claim 14, and Kilroy further teaches the control circuitry is configured to:
detect that one of the reference values (40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 5) surpasses the reference threshold (34 – Fig. 5) by detecting that one of the reference values 40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 5) is below the reference threshold (34 – Fig. 5); and
determine whether each reference value (40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 5) surpasses the reference threshold (34 – Fig. 5) by determining whether each reference value is below the reference threshold (34 – Fig. 5) (see Fig. 5).
With regard to claim 18, Kilroy and Gujral teaches all the limitations of claim 13, and Kilroy further teaches the control circuitry is configured to produce by assigning the signal values to reference values (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H, and 40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 3, Fig. 5).
With regard to claim 19, Kilroy and Gujral teaches all the limitations of claim 13, and Kilroy further teaches the control circuitry is configured to produce by deriving each reference value (38A, 38B, 38C, 38D, 38E, 38F, 38G, 38H, and 40A, 40B, 40C, 40D, 40E, 40F, 40G, 40H – Fig. 3, Fig. 5) based on multiple ones of the signal values (current values measured by sensor 18 – Fig. 1).

Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy (US 2007/0133134 A1) and Gujral (US 2016/0135241 A1) in further view of Billingsley (EP 2808968 A1).

With regard to claim 17, Kilroy and Gujral teaches all the limitations of claim 13, but do not expressly teach the control circuitry is configured to establish by: generating for display a user interface including user selectable options or entry fields configured to receive information defining the reference threshold, the trigger period, and the trigger number; and upon receiving the information via the user selectable options or the entry fields, storing the information in the memory.
Billingsley teaches generating for display (14 – Fig. 1) a user interface (170 – Fig. 1) including user selectable options or entry fields configured to receive information ([0019] lines 1-28), storing the information in a memory (180 – Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the power monitor of Kilroy and Gujral, to generating for display a user interface including user selectable options or entry fields configured to receive information defining the reference threshold, the trigger period, and the trigger number; and upon receiving the information via the user selectable options or the entry fields, storing the information in the memory since doing so is within the ordinary capability of those skilled in the art and in order to improve the user/personnel interaction with the  power monitor.
With regard to claim 20, Kilroy and Gujral teaches all the limitations of claim 13, but do not expressly teach the control circuitry is configured to: periodically measure by periodically measuring a voltage to produce voltage values, and produce by producing the reference values based on the voltage values.
Billingsley teaches periodically measure (122 – Fig. 1) by periodically measuring a voltage to produce voltage values, and produce by producing the reference values based on the voltage values ([0015] lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the power monitor of Kilroy and Gujral, to periodically measure by periodically measuring a voltage to produce voltage values, and produce by producing the reference values based on the voltage values, as taught by Billingsley, since doing so is within the ordinary capability of those skilled in the art  and in order to improve the power monitor by detecting changes in the current as taught previously and detecting changes in the voltage.

Allowable Subject Matter
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 3, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the trigger number represents a trigger ratio; the testing further includes computing a ratio of the number of the reference values among the total number of the reference values determined to surpass the reference threshold to the total number of the reference values; and the determining whether to trigger the action further includes, when the trigger period expires, determining whether the ratio exceeds the trigger ratio.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Mohabbati (US 10,884,587 B1) teaches techniques for generation of user interfaces include accessing data indicative of a plurality of values and including a subset of the values in a user interface. The subset may be selected based on user input or the characteristics of the device for which the user interface is generated. Each user interface is associated with a device characteristic, such as the size or shape of a display area or the presence of an audio output device, and the characteristics of the user interface may be determined based in part on the device characteristics. When a request from a user device is received, correspondence between the device characteristics of the user device and the device characteristics associated with the user interfaces is used to determine which interface to provide to the user device. Changes to values in a first user interface are included in other user interfaces accessed using other devices.
Ikeda (US 2019/0296635 A1) teaches a semiconductor device further includes: a current measuring unit configured to measure a current of a wiring electrically connected to a first electrode or a second electrode; a calculator configured to calculate an inductance using a surge voltage reference value acquired by the surge voltage measuring unit and a current reference value acquired by the current measuring unit; and a surge voltage prediction unit configured to calculate a surge voltage prediction value from the inductance and a current prediction value of the semiconductor element, wherein the determination unit determines the setting value based on the surge voltage prediction value

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836